Citation Nr: 0203520	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  01-07 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2. Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from August 1968 
to August 1972.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
in Columbia, South Carolina (RO).

The veteran raised the issue of entitlement for annual 
clothing allowance by a statement received in March 2001.  
This issue has not been developed for appellate review and is 
therefore referred to the RO for appropriate disposition.


REMAND

In the substantive appeal received in September 2001, the 
veteran requested a hearing at the RO before a member of the 
Board.  The veteran has not, however, been provided an 
opportunity to present such testimony as requested.  

In December 2001, the RO denied service connection for valgus 
osteoarthritis of the right knee and valgus osteoarthritis of 
the left knee, secondary to the veteran's service-connected 
bilateral pes planus.  The veteran filed a notice of 
disagreement to this decision in December 2001.  
Unfortunately, a statement of the case with respect to these 
issues has yet to be issued.  While the veteran has not 
submitted a timely substantive appeal on these issues, the 
Board is obligated to remand these matters under the decision 
in Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should place the veteran's 
name on the docket for a hearing before 
the Board at the RO, according to the 
date of his September 2001 request for 
such a hearing.

2.  The RO should issue a statement of 
the case on the issues of entitlement to 
service connection for valgus 
osteoarthritis of the right knee and 
valgus osteoarthritis of the left knee, 
secondary to the veteran's 
service-connected bilateral pes planus.  
The veteran is advised that he must 
submit a timely substantive appeal to 
perfect his right to appellate review by 
the Board as to these issues.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

